           Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 1 of 23




 1    ROBERT R. POWELL, SBN 159747
      SARAH E. MARINHO, SBN 293690
 2    POWELL & ASSOCIATES
      925 West Hedding Street
 3
      San Jose, California 95126
 4
      T: (408) 553-0201 F: (408) 553-0203
      E: rpowell@rrpassociates.com
 5
      Attorneys for Plaintiffs
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
      ANGELINA NUNES, individually and as            Case No.:
11    Guardian Ad Litem for her minor children
      D.X. and L.X., EMANUEL ALVES,
12
                                                     COMPLAINT FOR DAMAGES
                                 Plaintiffs,
13                                                   Claim 1:     42 U.S.C. §1983 (Invasion of
              vs.                                                 Privacy/Unauthorized Access
14                                                                and/or Inspection)
                                                     Claim 2:     Monell-Related Claim (Invasion
15
      CARRIE STEPHENS, COUNTY OF                                  of Privacy/Unauthorized Access
                                                                  and/or Inspection)
16    STANISLAUS, ARATA, SWINGLE, VAN
      EGMOND & GOODWIN (PLC), BRAD J.
17    SWINGLE, AMANDA L. HEITLINGER,                    JURY TRIAL DEMANDED
      Does 1-20,
18
                                 Defendants.
19

20

21

22
                                                   1
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
           Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 2 of 23




 1                                        Jurisdiction and Venue
 2
      1.    This action is brought pursuant to 42 U.S.C. §1983 to seek redress for Defendants’
 3

 4
      actions taken under color of law. Defendants’ conduct deprived Plaintiffs of their fundamental

 5    constitutional rights secured to them under the United States Constitution, including the

 6    Fourth and Fourteenth Amendments, and rights of Plaintiffs under federal and state law.

 7    2.    Jurisdiction is conferred by 28 U.S.C. §§1343(a)(3) and 1343(a)(4), which provides for

 8    original jurisdiction in this Court of all suits brought pursuant to 42 U.S.C. §1983. Jurisdiction
 9
      is also conferred by 28 U.S.C. §1331 because the claims for relief derive from the United
10
      States Constitution and the laws of the United States.
11
      3.    The acts and omissions complained of herein occurred in the County of Stanislaus, and
12
      it is believed that all living parties currently reside in the County of Stanislaus. Venue is
13
      proper in the District Court for the Eastern District of California.
14
      4.    Plaintiffs, individually and as to Angelina Nunes on behalf of her minor children D.X.
15
      and L.X., and Plaintiff Emanuel Alves, make the following allegations and claims upon
16

17    personal belief, upon investigations of their counsel, and on information and belief.

18    5.    Plaintiffs were required to comply with an administrative claim requirement under

19    California law in order to make claims based on violations of state law. Plaintiffs have

20    complied with all applicable requirements and submitted timely Government Tort Claim
21    Notices pursuant to G.C. 910, et seq., which was received by the County of Stanislaus and has
22
                                                   2
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 3 of 23




 1    been rejected either in writing, or by operation of law, by the COUNTY and CITY.
 2                                                Parties
 3
      6.    At all times relevant to this Complaint, all Plaintiffs were residents of the County of
 4
      Stanislaus, California.
 5
      7.    Defendant COUNTY OF STANISLAUS (“County”) is a public entity, and the
 6
      COMMUNITY SERVICES AGENCY (“CSA”) is an agency and subdivision of the County.
 7
      8.    Also an agency and subdivision of COUNTY is the Office of County Counsel
 8
      (“COUNTY COUNSEL”), which represents the CSA in juvenile dependency matters in the
 9
      jurisdiction of the County.
10

11    9.    CARRIE STEPHENS, (“STEPHENS”) is an individual residing in the County of

12    Stanislaus, and was a County Counsel in the Office of the COUNTY COUNSEL at all times

13    relevant herein.

14    10.   Plaintiffs are ignorant of the true names and capacities of such other COUNTY
15    Defendants sued herein as DOES 1 through 10, and for that reason has sued such COUNTY
16
      Defendants under such fictitious names. Plaintiffs will seek leave of Court to amend this
17
      Complaint to identify the COUNTY DOE Defendants when their identities have been
18
      ascertained.
19
      11.   Each of the fictitiously named COUNTY Defendants was in some manner liable and
20
      legally responsible for the harms sustained by Plaintiffs in that their conduct caused the
21

22
                                                   3
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 4 of 23




 1    damages and injuries set forth herein.
 2    12.   ARATA, SWINGLE, VAN EGMOND & GOODWIN (“A&S” is a law firm and a
 3
      Professional Law Corporation located in Modesto, California which is organized and existing
 4
      pursuant to California law, and is a law firm contracting with Defendant County of Stanislaus
 5
      to provide legal representation for various matters of civil litigation involving the County, at
 6
      all times relevant herein.
 7
      13.    BRAD SWINGLE (“SWINGLE”) is a licensed California attorney and partner in
 8
      A&S, and a resident of the County of Stanislaus at all times relevant herein.
 9
      14.   AMANDA HEITLINGER (“HEITLINGER”) is a licensed California attorney and an
10

11    associate attorney employed by A&S, and a resident of the County of Stanislaus at all times

12    relevant herein.

13    15.   Plaintiffs are ignorant of the true names and capacities of those A&S partners and/or

14    employees sued herein as DOES 11 through 20, and for that reason has sued such unknown
15    A&S Defendants under such fictitious names. Plaintiffs will seek leave of Court to amend this
16
      Complaint to identify the A&S DOE Defendants when their identities have been ascertained.
17
      16.   Each of the fictitiously named A&S DOE Defendants was in some manner liable and
18
      legally responsible for the harms sustained by Plaintiffs in that their conduct caused the
19
      damages and injuries set forth herein.
20
      17.   Whenever this Complaint makes reference to any act of Defendants, such allegations
21

22
                                                   4
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 5 of 23




 1    shall be deemed to mean all named Defendants, or their officers, agents, managers,
 2    representatives, employees, heirs, assignees, customers, tenants, who did or authorized such
 3
      acts complained of by Plaintiffs while actively engaged in the operation, management,
 4
      direction or control of the affairs of Defendants (or any of them) and while acting within the
 5
      course and scope of their duties, except as specifically alleged to the contrary.
 6
      18.   Defendants were the knowing agents and/or alter egos of one another. Defendants
 7
      directed, ratified, and/or approved each other’s conduct and that of each other’s agents or
 8
      employees.
 9
      19.   Defendant COUNTY and the unknown COUNTY DOE Defendants, and A&S and the
10

11    unknown A&S Doe Defendants, in addition to those known Defendants identified and named

12    in this Complaint, did knowingly agree and conspire to commit the violations and

13    transgressions of law complained of herein with regard to these Plaintiffs, however, Plaintiffs

14    are informed and believe that these two entity Defendants and both the known and unknown
15    employee Defendants of each, have engaged in the conduct constituting the violations and
16
      transgressions of law numerous times as part of a policy, practice, and custom of COUNTY
17
      Defendants to ignore and flout the laws of the State of California in the manner complained of
18
      herein; untold hundreds or more families in the County of Stanislaus have been subjected to
19
      these same violations of their rights of privacy and do not know it for a period of years.
20
      20.   Defendants agreed upon, approved or ratified each other’s conduct, or otherwise
21

22
                                                   5
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 6 of 23




 1    conspired together to commit all of the acts and/or omissions alleged herein.
 2                                     COMMON ALLEGATIONS
 3
      21.   As used herein, the term “federal matter” or “federal case,” refers to the currently
 4
      pending civil rights matter of Nunes v. County of Stanislaus, venued in the Eastern District
 5
      Court of California, Case No. 17-CV-00633-DAD-SAB, which case commenced with a
 6
      Complaint filed May 5th, 2017.
 7
      22.   The Nunes matter involved claims of an unlawful violation of the Nunes family’s 14th
 8
      Amendment familial association rights, and the minor children’s 4th Amendment right to be
 9
      free from unreasonable seizure, which violations the Plaintiffs claim were caused by two (or
10

11    more) social workers with the CSA.

12    23.   As used herein, the term “juvenile matter” refers to the circumstances of a file/matter

13    being opened with CSA involving parents and children, which matters have associated with

14    their opening and existence certain “juvenile records” and/or “juvenile case files” regarding
15    the family members, all of which are confidential, not open for public inspection, and can
16
      contain financial, medical, dental, and mental health information; these files frequently do
17
      contain at least one or more documents within these descriptive categories.
18
      24.   A juvenile matter was opened under the name of the minors Plaintiffs D.X. and L.X.
19
      herein, and documents and information placed in those same files for the matter of the family
20
      of Angelina and Emanuel, consisting but not limited to documents created and gathered by
21

22
                                                   6
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
             Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 7 of 23




 1    social worker’s with COUNTY’s CSA, all of which efforts were related in some manner or
 2    nature to the separation and/or removal from their parents in July of 2016.
 3
      25.    The file for the juvenile matter specifically included medical records of the minor child
 4
      L.X.
 5
      26.    D.X. has a different biological father than L.X. and was not at any time separated or
 6
      removed from her biological father and he is not a Plaintiff in Nunes. That said, for purposes
 7
      of ease in reading this Complaint, Plaintiffs will simply refer to “parents” when talking about
 8
      both minor Plaintiffs, with the understanding of the fact Emanuel is not D.X.’s father.
 9
      27.    Before filing the Complaint in Nunes, on September 14th, 2016, the COUNTY was sent
10

11    what is commonly referred to as a “document retention letter” by the Plaintiffs’ counsel,

12    which is a formalized notice to COUNTY that it must preserve all evidence, electronic or

13    otherwise, related to the events and circumstances surrounding the allegations of unlawful

14    violation of the Plaintiffs rights as previously described contained in the COUNTY and/or
15    CSA’s juvenile records or case files in the possession of CSA. The letter specifically advised
16
      that notice of the letter should be specifically shared with CSA.
17
      28.    The CSA did not open a court case regarding the minor children D.X. and L.X., thus
18
      there are no known court filed records or pleadings pertaining to these minor children in the
19
      County of Stanislaus Superior Court.
20
      29.    The COUNTY and CSA maintain juvenile records and/or case file(s) for the minors in
21

22
                                                   7
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 8 of 23




 1    families who are the subject of juvenile matters, in this case minor Plaintiffs D.X. and L.X.
 2    30.   The agency juvenile records and/or case files are protected and/or confidential under
 3
      state law, inclusive of the California Constitution. Juvenile Records and/or case files are
 4
      presumptively protected from review or disclosure to all but a select few specifically
 5
      described individuals or entities, until a court order authorizes disclosure, whether a State
 6
      court order pursuant to Cal. Welf. & Inst. Code, §827 and the Cal. Rules of Court 5.552, or by
 7
      an order of a Federal Judge in the District Court for the 9th Circuit Court of Appeals within
 8
      which the agency, such as CSA, is located.
 9
      31.   Cal. Welf. & Inst. Code, §827, Cal. Rules of Court, Rule 5.552, and federal case law do
10

11    not authorize any privately retained outside attorney or law firm retained by County for

12    purposes of defending a civil lawsuit such as Nunes, to so much as be told about the

13    confidential information contained in the juvenile records or case file, much less be provided

14    a fully unredacted copy.
15    32.   Plaintiffs’ allege on information and belief, that in fact the COUNTY COUNSEL has
16
      allowed certain attorneys that are not responsible or assigned to the juvenile dependency cases
17
      handled in the County, access to juvenile records or case files, which also is a violation of
18
      confidentiality and privacy rights of the family members whose juvenile records or case files
19
      are divulged pursuant to W&IC 827.
20
      33.   Despite these prohibitions and due process limitations, what STEPHENS has done in
21

22
                                                   8
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 9 of 23




 1    the case of Nunes is to provide the entire unredacted juvenile records / juvenile case files of
 2    the CSA pertaining to the Nunes family to private outside counsel retained by the County to
 3
      defend the actions of CSA in separating the Nunes children from their parents information and
 4
      details they were not lawfully entitled to possess, and provided this information/documents
 5
      without prior knowledge or consent of any Plaintiff in Nunes.
 6
      34.   STEPHENS has stated defiantly, when advised prior to the commencement of this
 7
      litigation that providing juvenile case files and records to outside privately retained attorneys
 8
      was unlawful and not allowed by W&IC 827, “We don’t read 827 that way.”
 9
      35.   Plaintiffs are without knowledge of the involvement of any other County Counsel, but
10

11    for purposes of these allegations about the unlawful provision of confidential / private

12    information, all references to STEPHENS should be considered to also include Does 1-10, as

13    it seems unlikely STEPHENS acted entirely alone in violating the Plaintiffs rights in the

14    manner aforesaid, and that her actions were not approved or ratified by some other individual
15    in the COUNTY administrative hierarchy.
16
      36.   STEPHENS engaged in this violation without having so much as sought a court order
17
      authorizing such access or use in the federal matter by private counsel, much less obtained
18
      one, and, she has done it expressly in her own terms because, “[County Counsel] doesn’t read
19
      [Welf. Inst. Code §] 827 that way,” indicating this is a practice of the County that is a driving
20
      force behind untold other numerous violations of parents and children’s privacy rights.
21

22
                                                   9
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 10 of 23




 1    37.    The firm retained by the County for the federal Nunes matter was/is A&S, located in
 2    Modesto, California. Their exact date of hire is unknown to Plaintiffs, but they are informed
 3
      and believe that it was shortly after receipt by the County of the Document Retention Letter
 4
      mentioned previously, or in the alternative, shortly after that September 14th, 2016 letter,
 5
      COUNTY COUNSEL or other representatives of the CONTY sought legal advice from A&S,
 6
      and said attorneys were at that time or shortly thereafter provided the juvenile records / case
 7
      files pertaining to the Nunes family’s involvement with CSA starting July 11th, 2016.
 8
      38.    The juvenile records / case files involving these children, additionally contained the
 9
      medical records of L.X. during his admission on July 10th into the Kaiser health care system,
10

11    through his release on July 12th, 2016 – which the privately retained law firm of A&S, Mr.

12    SWINGLE and Ms. HEITLINGER were also provided by STEPHENS and Does 1-10.

13    39.    The medical records of L.X. were subject to an additional layer of protection from

14    disclosure pursuant to the Health Insurance Portability and Accountability Act, and Plaintiff
15    L.X. claims a violation thereof by all Defendants herein on the conduct alleged herein.
16
      40.    Thus in providing the juvenile record / case files on the children in the possession of
17
      CSA, STEPHENS and Does 1-10 violated the Plaintiffs constitutional rights to privacy,
18
      statutory rights to privacy, and as to L.X., his medical privacy rights.
19
      41.    In receiving the juvenile case file, reviewing, inspecting, and utilizing them in the
20
      preparation for litigation in Nunes, Defendants A.S., SWINGLE, and HEITLINGER and
21

22
                                                   10
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 11 of 23




 1    Does 11-20 violated the Plaintiffs’ state and federal constitutional rights to privacy, statutory
 2    rights to privacy, and as to L.X., his medical privacy rights.
 3
      42.    In the Nunes matter, Plaintiffs’ counsel properly filed a Welf. & Inst. Code §827
 4
      Petition for the juvenile record / case files of each minor, for use in the federal matter, with
 5
      the juvenile dependency court of the County of Stanislaus on or about December 18, 2017.
 6
      The matter was set, after a delay attributable to the Clerk of the Court being unaware of any
 7
      computer based record of an actual “open” (court case) for the children, for hearing on
 8
      February 20th, 2018.
 9
      43.    At the time of the February 20th, 2018 hearing, in a discussion in the Courtroom, but off
10

11    the record, there came a point in time where Counsel for Plaintiffs in the Nunes matter –

12    based on something STEPHENS said – cautioned that the opposing counsel (in the Nunes

13    matter) should not be in receipt of any of the juvenile records / case file, for they did not file a

14    Welf. & Inst. Code §827 Petition and thus could not be given any records.
15    44.    At that time, STEPHENS did not confirm or deny that the privately retained firm of
16
      A&S had actually been given records, she only replied that, “Well that’s not how ‘we’ read
17
      827,” implying that whoever “we” was, they did not believe there was any prohibition from
18
      simply handing over confidential private information from juvenile dependency files to their
19
      outside retained counsel.
20
      45.    However, on February 20th, 2018, despite there having been a court order issued in the
21

22
                                                   11
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 12 of 23




 1    W&IC 827 Petition case filed by the Nunes Plaintiffs that specified the CSA shall produce
 2    their records to the Court for the hearing, they did not, and the matter had to be continued.
 3
      46.    The juvenile record / case files for the children finally did come in to the office of the
 4
      Nunes’ family’s counsel around the 1st of April, 2018, but were so clearly improperly and
 5
      without legal basis redacted, and just generally so heavily redacted, that Plaintiffs’ counsel
 6
      had to file a Motion To Compel production with the Stanislaus County Superior Court
 7
      seeking production of either an unredacted version of the juvenile records / case files, or at the
 8
      very least, a far, far less redacted version of the juvenile records / case files for the minors in
 9
      the possession of CSA.
10

11    47.    It was in the time frame prior to the hearing May 17th, 2018, that some phone

12    discussions were held with STEPHENS by the Nunes Counsel, as well as some exchanges of

13    e-mails regarding the topic of the upcoming hearing and the production of completely

14    unredacted documents, and it became clear STEPHENS had violated the Plaintiffs rights and
15    was unashamedly, if not arrogantly, more than happy to admit it.
16
      48.    During a May 15th, 2018 phone call between Nunes’ family’s counsel in Nunes and
17
      STEPHENS, STEPHENS admitted as set forth here below, in the e-mail sent by the Nunes’
18
      family’s attorney immediately after the call to memorialize what had been said,
19
                Ms. Stephens,
20              This will confirm in our phone conversation at 12:29 p.m. today wherein you
                stated you have provided your County’s privately retained counsel with a full
21              unredacted version of the documents produced through the 827 process to this
                office before the 827 process I commenced months ago. You reiterated what you
22
                                                   12
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 13 of 23




 1              said at the hearing last time I was there, which was that is how your office reads
                827; it allows that.
 2              As I understand from your comments, you have “never” had an opposition to
                producing the same to us. So, at this point, I need to make clear that we will
 3
                certainly now ask that to be what we receive, so if you will confirm that is the
 4
                plan – we get exactly what Arata, Swingle et al received – then that should be put
                in the protective order. I still will send you a protective order used in our Federal
 5              cases previously, which I think may at least save you some time, I just don’t have
                the opportunity to go find one at this moment.
 6              I would submit, if you have the ability to scan and send in PDF, before the
                hearing, I would think possibly the hearing could be avoided, assuming we’ve
 7              also worked out the Stipulation and I’ve given you a signed copy to submit to the
                Court on Thursday.
 8              Any thoughts on any of this are appreciated.
                Thank you,
 9
                Bob Powell
10

11    49.    Pursuant to the County’s policies and customs, STEPHENS accessed and provided to

12    privately retained outside counsel, the full and unredacted juvenile records and/or case files of

13    the Nunes family’s minor children D.X. and L.X., and/or Plaintiffs plead in the alternative,

14    that the provision of unredacted juvenile records and/or case files of minor children (and their
15    families) is a practice of the COUNTY.
16
      50.    In either event, Plaintiffs allege that there is nor has there ever been any punishment or
17
      reprimand by the COUNTY for such conduct of any COUNTY COUNSEL for releasing
18
      private and confidential information in juvenile records and/or case files, and indeed the
19
      County’s Board of Supervisors may have been complicit in allowing same, as a matter of
20
      “practice” within the County.
21

22
                                                   13
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 14 of 23




 1                                               DAMAGES
 2    51.    As a result of the conduct of Defendants STEPHENS, A&S, SWINGLE,
 3
      HEITLINGER, and Does 1-20, Plaintiffs have suffered emotional distress, anxiety and
 4
      general damage to their psyche, including but not limited to feelings of embarrassment and
 5
      shame, anxiety and sleep disturbance, as well as an irremediable generalized fear of authority
 6
      figures and social workers, loss of appetite, and loss of weight.
 7
      52.    Plaintiffs seek an award of exemplary (punitive) damages under federal law and
 8
      pursuant to California Civil Code §3294 to make an example of and punish Defendants, and
 9
      in the hope of deterring future conduct of a similar nature.
10

11
                                        CLAIMS FOR RELIEF
12                                FIRST CLAIM FOR RELIEF – §1983

13    Invasion of Privacy/Unauthorized Access & Inspection of Juvenile Records and/or Case Files

14                           (Plaintiffs Against All Defendants And Does 1-20)
15    53.    Plaintiffs reallege, and to the extent applicable, incorporate herein as if set forth in full,
16
      paragraphs 1 through 50.
17
      54.    At all times relevant herein, Plaintiffs enjoyed a right to privacy and/or state and federal
18
      constitutional rights in keeping the juvenile records and/or case files related to their family
19
      and their involvement with the Community Services Agency private and confidential.
20
      55.    As such, Plaintiffs’ juvenile records and/or case file may not lawfully be accessed
21

22
                                                   14
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
              Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 15 of 23




 1    and/or inspected or used by a civil litigation attorney without prior judicial authorization.
 2    56.      The requirements of that judicial authorization, and the specifics of who may or may
 3
      not inspect a juvenile case file are contained in W&IC 827, and that statute specifically states
 4
      (to the extent relevant to this matter) that only the parents and attorneys actively working on a
 5
      juvenile dependency case may have the ability to inspect and copy records therefrom.
 6
      57.      In the case of the Nunes family and their contact with social workers from the
 7
      COUNTY, there had never been a case opened in the juvenile court, thus there was no
 8
      attorney employed with the Office of the County Counsel authorized to inspect or review the
 9
      documents and information in the Nunes family’s juvenile case file with the Community
10

11    Services Agency, as such individuals are defined within W&IC 827.

12    58.      Any reasonable civil litigation attorney would know that it is unlawful to access,

13    inspect, or use juvenile records and/or case files without prior judicial authorization, as that is

14    spelled out in California Welfare & Institutions Code Section 827.
15    59.      Despite that knowledge of the unlawfulness of the conduct of receiving the juvenile
16
      case files of the Nunes family, completely unredacted, Defendants A&S, SWINGLE, and
17
      HEITLINGER received and promptly began reviewing the unlawfully provided juvenile case
18
      file.
19
      60.      Defendant STEPHENS and DOES 1-10 were acting under color of state law when they
20
      jointly acted, agreed to, and/or did integrally participate in violating Plaintiffs’ state and
21

22
                                                   15
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 16 of 23




 1    federal constitutional rights by, but not limited to, accessing and/or inspecting Plaintiffs’
 2    entire and/or unredacted juvenile records and/or case file without prior judicial authorization.
 3
      61.    Plaintiffs do not at this point in time know the full relationship between A&S,
 4
      SWINGLE, HEITLINGER, and the COUNTY, but reserve and will request leave to amend if
 5
      it is determined that the integral participation of A&S, SWINGLE, and HEITLINGER was
 6
      significant, and part of a larger interwoven mutually beneficial relationship such that A&S,
 7
      SWINGLE, and HEITLINGER should be treated as government actors in this litigation for
 8
      purposes of Claims brought by Plaintiffs herein, pursuant to the California and/or Federal
 9
      Constitution through 42 U.S.C. 1983. They bring these claims against these Defendants as
10

11    government actors at this time, and alternatively, against them as private entities or

12    individuals.

13    62.    The violation of the prohibitions of inspection and use rights of W&IC 827 allowed

14    COUNTY COUNSEL, including STEPHENS, and/or DOES 1-10 access, inspection and use
15    of the minor Plaintiff L.X.’s medical, psychological, and/or psychiatric records contained in
16
      his juvenile case file(s) without prior judicial authorization, and the COUNTY’s privately
17
      retained outside counsel.
18
      63.    Prior to this unauthorized access and/or inspection, Defendants STEPHENS and DOES
19
      1-10, and Defendants A&S, SWINGLE, and HEITLINGER, and each of them, had discussed
20
      the proposed access, inspection and use in litigation in Nunes of the Nunes family’s juvenile
21

22
                                                   16
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 17 of 23




 1    case file.
 2    64.    They all agreed and/or approved of the decision to forgo obtaining judicial authorization
 3
      prior to accessing, inspecting and using Plaintiff’s unredacted juvenile records and/or juvenile
 4
      case file in the federal matter.
 5
      65.    Defendants STEPHENS and DOES 1-10, and each of them together, were joint and/or
 6
      integral participants in accessing and/or inspecting PLAINTIFF’s unredacted juvenile records
 7
      and/or case file without judicial authorization, using same, and transmitting same to A&S,
 8
      SWINGLE, and HEITLINGER.
 9
      66.    Defendants A.S., SWINGLE, and HEITLINGER were joint and/or integral participants
10

11    in the violations complained of by the receipt, review, inspection and use of said juvenile case

12    files in their own preparations for the litigation in Nunes.

13    67.    As a direct and proximate consequence of this violation, PLAINTIFFs have suffered

14    and will continue to suffer, damages, according to proof at trial, as specified in paragraph 51.
15    68.    Defendants STEPHENS, A.S., SWINGLE, HEITLINGER, and DOES 1-20, acted
16
      intentionally and/or with a conscious disregard for Plaintiffs constitutional rights. As a result
17
      of this conduct, Plaintiffs are entitled to recover punitive damages against these individual
18
      defendants, but does not seek punitive damage against the County of Stanislaus, solely for the
19
      reason such damage awards are not allowed under current law.
20
      //
21

22
                                                   17
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 18 of 23




 1                                    SECOND CLAIM FOR RELIEF
 2                   Monell Related Claims for Invasion of Privacy/Unauthorized Access
                            and Inspection of Juvenile Records and/or Case Files
 3

 4
                                  (Plaintiffs Against County of Stanislaus)

 5    69.    Plaintiffs reallege, and to the extent applicable, incorporate herein as if set forth in full,

 6    paragraphs 1 through 50.

 7    70.    The COUNTY and its Office of COUNTY COUNSEL have a duty to implement and

 8    follow policies, customs, and/or practices (hereinafter referred to as “customs”) which
 9
      confirm and provide the protections guaranteed under the United States Constitution and/or
10
      state law. The COUNTY had a duty to use reasonable care to train, supervise, and/or control
11
      its agents, so as to protect these rights and protections.
12
      71.    Based on the duties charged to COUNTY COUNSEL, the COUNTY knew or should
13
      have known of the need to establish policies, procedures, and/or customs to protect the rights
14
      of children with whom the COUNTY COUNSEL came into contact, and to adequately train
15
      its civil litigation attorneys and/or HHSA.
16

17    72.    At the time of the underlying events, COUNTY’s customs relating to the access and/or

18    inspection of a child’s juvenile records and/or case file included, but were not limited to:

19              a.   The custom of allowing COUNTY COUNSEL to access, inspect and use a

20              family’s entire and/or unredacted juvenile records and/or case file(s) without prior
21              judicial authorization and provide it to whomever it wished, including but not
22
                                                   18
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 19 of 23




 1             limited to, privately retained outside counsel for their use in preparing a defense
 2             to any claims brought by the family/person whose records were divulged.
 3
               b.   The custom of ignoring and/or forgoing the law contained in Welfare &
 4
               Institutions Code Section 827.
 5

 6    73.    Pursuant to the COUNTY’s policies and customs, or inadequate/non-existent training,

 7    COUNTY COUNSEL such as STEPHENS, and/or DOES 1-20 employed with the County or

 8    with privately retained outside counsel, are permitted to access and/or inspect a minor’s
 9
      medical, psychological, and/or psychiatric records without prior judicial authorization.
10
      74.    When COUNTY COUNSEL STEPHENS, and/or DOES 1-20 accessed and/or
11
      inspected and used Plaintiffs’ entire and unredacted juvenile records and/or case file(s)
12
      without prior judicial authorization, they were acting pursuant to and in accordance with the
13
      COUNTY’s customs, practices, and/or policies, or engaging in such unlawful conduct as a
14
      result of the inadequate or non-existent training provided employees of the COUNTY.
15
      75.    STEPHENS access, inspection and use of juvenile records and/or case files, and
16

17    provision of same to privately retained outside counsel or others (Does) employed with

18    COUNTY is not an isolated incident. Rather, COUNTY COUNSEL regularly inspects and/or

19    accesses full and unredacted juvenile records and/or case files without prior judicial

20    authorization and sends them to whomever they wish, as in this case to private outside
21    counsel A&S, SWINGLE, HEITLINGER, and Does 1-20 – as is the customary practice at
22
                                                   19
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 20 of 23




 1    COUNTY COUNSEL – Civil Division.
 2    76.    The COUNTY never investigates or disciplines its Civil Litigation Attorneys and/or
 3
      COUNTY COUNSEL who access, inspect and/or use a minor’s entire and/or unredacted
 4
      juvenile records and/or case files without prior judicial authorization.
 5
      77.    The COUNTY did not investigate or discipline STEPHENS and/or DOES 1-20 for
 6
      accessing and/or inspecting PLAINTIFF’s entire and/or unredacted juvenile records and/or
 7
      case file(s) without prior judicial authorization.
 8
      78.    The COUNTY and/or HHSA voluntarily and/or willingly provides COUNTY
 9
      COUNSEL with access to and/or copies of entire and/or unredacted juvenile records and/or
10

11    case files without prior judicial authorization. This practice is in accordance with the

12    COUNTY’s regularly established customs, practices, and/or policies.

13    79.    The COUNTY has refused to admit that its Civil Litigation Attorneys violate

14    constitutional rights and/or state law when COUNTY COUNSEL accesses and/or inspects
15    juvenile records and/or case file(s) without prior judicial authorization.
16
      80.    The COUNTY failed to train or inadequately trained its COUNTY COUNSEL and
17
      agents employed by the COUNTY as outside counsel, on a citizen’s rights, including but not
18
      limited to:
19
                a. That COUNTY COUNSEL must obtain a court order and/or judicial
20
               authorization prior to accessing and/or inspecting any portion of a juvenile
21

22
                                                   20
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 21 of 23




 1             records and/or case file.
 2             b.   That California Government Code Section 827 requires COUNTY
 3
               COUNSEL not actively involved in a pending juvenile dependency case to obtain
 4
               judicial authorization prior to accessing and/or inspecting juvenile records and/or
 5
               case files.
 6
      81.    The COUNTY does not provide training on all related policy updates and does not
 7
      expect its social workers to know every policy or procedure.
 8
      82.    The COUNTY’s failure to train COUNTY COUNSEL and/or its agents on these
 9
      established constitutional rights and/or state law was a substantial factor in causing
10

11    PLAINTIFF’s harm. Without adequate training, STEPHENS and/or DOES 1-20 were, and

12    shall remain, unfamiliar with and oblivious to PLAINTIFF’s rights.

13    83.    The COUNTY knew or should have known that COUNTY COUNSEL cannot lawfully

14    access and/or inspect a minor’s entire and/or unredacted juvenile records and/or case file(s)
15    without prior judicial authorization.
16
      84.    The COUNTY knowingly refrained from (1) revising and/or implementing customs,
17
      practices, and/or policies, re: access and inspection, and (2) training COUNTY COUNSEL
18
      and/or its agents that a court order and/or judicial authorization must be obtained prior to
19
      accessing and/or inspecting juvenile records and/or case file(s).
20
      85.    In addition, the COUNTY refused to investigate or discipline COUNTY COUNSEL
21

22
                                                   21
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
            Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 22 of 23




 1    and/or its agents – including STEPHENS and DOES 1-10 – for accessing, inspecting and/or
 2    using juvenile records and/or case file(s) without prior judicial authorization.
 3
      86.    These actions, and/or inactions, of the COUNTY, and/or their inadequate or nonexistent
 4
      training of COUNTY COUNSEL, were the moving force behind the Plaintiff’s injuries, as
 5
      alleged hereinabove.
 6
      87.    As a direct and proximate consequence of the COUNTY’s policies, practices, customs,
 7
      inadequate or non-existent training, Plaintiffs have suffered and will continue to suffer,
 8
      damages, according to proof at trial, as specified in paragraph 50.
 9
      Prayer for Relief
10

11           WHEREFORE, Plaintiff and all others similarly situated, pray for judgment against

12    Defendants, as to all causes of action, as follows:

13           An award of all recoverable compensatory, statutory, and other damages sustained by

14    Plaintiffs under state and federal law, in such amounts as may be separately determined for
15    each such individual;
16
             As against the individual defendants, punitive damages as allowed by law
17
             Attorney’s fees pursuant to 42 U.S.C. §1988, C.C.P. 1021.5, and any other appropriate
18
      statute authorizing the award of attorney fees to Plaintiffs.
19
             An award of all costs of suit incurred by Plaintiffs herein.
20
             Such further relief as the Court deems just and proper.
21

22
                                                   22
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
          Case 1:19-cv-00204-AWI-BAM Document 1 Filed 02/12/19 Page 23 of 23




 1                                                     POWELL & ASSOCIATES
 2
      Date: February 12, 2019                             /S/ Robert R. Powell
 3
                                                        ROBERT R. POWELL, ESQ.
 4
                                                         Attorney for Plaintiffs

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                   23
     _____________________________________________________________________________________________
23   Complaint for Damages
     Nunes v. County of Stanislaus
24   U.S. District Court – Eastern District
     Case No. 17-CV-00633-DAD-SAB
25
